Exhibit 10.2

 

LOGO [g329429g84p47.jpg]

DEAN FOODS COMPANY

NINTH AMENDED AND RESTATED

1997 STOCK OPTION AND RESTRICTED STOCK PLAN

1. Purpose of the Plan. This Plan shall be known as the Dean Foods Company
Eighth Amended and Restated 1997 Stock Option and Restricted Stock Plan. The
purpose of the Plan is to attract and retain the best available persons for
positions of substantial responsibility and to provide incentives to such
persons to promote the success of the business of Dean Foods Company and its
subsidiaries.

Certain options granted under this Plan are intended to qualify as “incentive
stock options” pursuant to Section 422 of the Internal Revenue Code of 1986, as
amended from time to time.

2. Definitions. As used herein, the following definitions shall apply:

“Authorized Officers” shall have the meaning set forth in Section 19 hereof.

“Board” means the Board of Directors of the Company.

“Change in Control” means (1) any “person” (as such term is used in
Section 13(d) of the Exchange Act, but specifically excluding the Company, any
wholly-owned subsidiary of the Company, and/or any employee benefit plan
maintained by the Company or any wholly-owned subsidiary of the Company) becomes
the “beneficial owner” (as determined pursuant to Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or (2) during any period of two (2) consecutive years
(not including any period prior to the effective date of this amendment and
restatement), individuals who at the beginning of such period constitute the
members of the Board and any new director, whose election to the Board or
nomination for election to the Board by the Company’s stockholders was approved
by a vote of at least two-thirds ( 2/3) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (3) the Company or any Subsidiary shall
merge with or consolidate into any other company, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding immediately thereafter
securities representing more than sixty percent (60%) of the combined voting
power of the voting securities of the Company or such surviving entity (or its
ultimate parent, if applicable) outstanding immediately after such merger or
consolidation; or (4) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets or such a plan is
commenced.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Committee” means the committee described in Section 19 that administers the
Plan or, if no such committee has been appointed, the full Board.

“Common Stock” means the common stock, $.01 par value per share, of the Company.
Except as otherwise provided herein, all Common Stock issued pursuant to this
Plan shall have the same rights as all other issued and outstanding shares of
Common Stock, including but not limited to voting rights, the right to
dividends, if declared and paid, and the right to pro rata distributions of the
Company’s assets in the event of liquidation.

“Company” means Dean Foods Company, a Delaware corporation, formerly known as
Suiza Foods Corporation.

“Consultant” means any consultant or advisor who renders bona fide services to
the Company or one of its Subsidiaries, which services are not in connection
with the offer or sale of securities in a capital-raising transaction.

“Date of Grant” shall have the meaning set forth in Section 8 hereof.

“Employee” means any officer or other key employee of the Company or one of its
Subsidiaries (including any director who is also an officer or key employee of
the Company or one of its Subsidiaries).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall have the meaning set forth in Section 9 hereof.

“Fair Market Value” means the closing sale price (or average of the quoted
closing bid and asked prices if there is no closing sale price reported) of the
Common Stock on the date specified as reported by the principal national
exchange or trading system on which the Common Stock is then listed or traded.
If there is no reported price information for the Common Stock, the Fair Market
Value will be determined by the Board or the Committee, in its sole discretion.
In making such determination, the Board or the Committee may, but shall not be
obligated to, commission and rely upon an independent appraisal of the Common
Stock.

“Immediate Family Members” shall have the meaning set forth in Section 15
hereof.

“Non-Employee Director” means an individual who is a “non-employee director” as
defined in Rule 16b-3 under the Exchange Act and an “outside director” within
the meaning of Treasury Regulation § 1.162-27(e)(3).

“Nonqualified Option” means any Option that is not a Qualified Option.

“Option” means a stock option granted pursuant to Section 6 of this Plan.

 

2



--------------------------------------------------------------------------------

“Optionee” means any Employee, Consultant or Non-Employee Director who receives
an Option.

“Participant” means any Employee, Consultant or Non-Employee Director who
receives an Option or Restricted Stock pursuant to this Plan.

“Qualified Option” means any Option that is intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code.

“Qualifying Retirement” means retirement by a Participant from employment or
other service to the Company or any Subsidiary after such Participant reaches
the age of 65.

“Restricted Stock” means Common Stock awarded to an Employee, Consultant or
Non-Employee Director pursuant to Section 7 of this Plan.

“Restricted Stock Cap” shall have the meaning set forth in Section 7 hereof.

“Rule 16b-3” means Rule 16b-3 of the rules and regulations under the Exchange
Act, as Rule 16b-3 may be amended from time to time, and any successor
provisions to Rule 16b-3 under the Exchange Act.

“Subsidiary” means any now existing or hereinafter organized or acquired company
of which more than fifty percent (50%) of the issued and outstanding voting
interests are owned or controlled directly or indirectly by the Company or
through one or more Subsidiaries of the Company.

“10-Percent Stockholder” shall have the meaning set forth in Section 9 hereof.

3. Term of Plan. The Plan has been adopted by the Board effective as of
February 24, 1997 and approved by the stockholders of the Company. The Plan
shall continue in effect until terminated pursuant to Section 19.

4. Shares Subject to the Plan. Except as otherwise provided in Section 18
hereof, the aggregate number of shares of Common Stock issuable upon the
exercise of Options or upon the grant of Restricted Stock pursuant to this Plan
shall be 37,500,000 shares; provided that any individual grant may not exceed,
in the case of Options, 1,000,000 Options, and, in the case of Restricted Stock,
225,000 shares. Such shares may either be authorized but unissued shares or
treasury shares. The Company shall, during the term of this Plan, reserve and
keep available a number of shares of Common Stock sufficient to satisfy the
requirements of the Plan. If an Option should expire or become unexercisable for
any reason without having been exercised in full, or Restricted Stock should
fail to vest and be forfeited in whole or in part for any reason, then the
shares that were subject thereto shall, unless the Plan has terminated, be
available for the grant of additional Options or Restricted Stock under this
Plan, subject to the limitations set forth above and in Section 19 hereof.

5. Eligibility. Qualified Options may be granted under Section 6 of the Plan to
such Employees of the Company or its Subsidiaries as may be determined by the
Board or the Committee (or the Authorized Officers, to the extent permitted by
Section 19 of this Plan).

 

3



--------------------------------------------------------------------------------

Nonqualified Options may be granted under Section 6 of the Plan to such
Employees, Consultants and Non-Employee Directors of the Company or its
Subsidiaries as may be determined by the Board or the Committee (or the
Authorized Officers, to the extent permitted by Section 19 of this Plan).
Restricted Stock may be granted under Section 7 of the Plan to such Employees,
Consultants and Non-Employee Directors of the Company or its Subsidiaries as may
be determined by the Board or the Committee (or the Authorized Officers, to the
extent permitted by Section 19 of this Plan).

6. Grant of Options. (a) Except as limited by Section 4 hereof, the Board or the
Committee shall determine the number of shares of Common Stock to be offered
from time to time pursuant to Options granted hereunder and shall grant Options
under the Plan. In connection with the granting of Qualified Options, the
aggregate Fair Market Value (determined at the Date of Grant of a Qualified
Option) of the shares with respect to which Qualified Options are exercisable
for the first time by an Optionee during any calendar year (under all such plans
of the Optionee’s employer company and its parent and subsidiary corporations as
defined in Section 424(e) and (f) of the Code, or a corporation or a parent or
subsidiary corporation of such corporation issuing or assuming an Option in a
transaction to which Section 424(a) of the Code applies) shall not exceed
$100,000 or such other amount as from time to time provided in Section 422(d) of
the Code or any successor provision. The grant of Options shall be evidenced by
Option agreements containing such terms and provisions as are approved by the
Board or the Committee and executed on behalf of the Company by an appropriate
officer.

(b) Unless the Board or the Committee determines otherwise with respect to a
particular year, each Non-Employee Director will automatically be granted a
fully vested Nonqualified Option to purchase 7,500 shares of Common Stock
(subject to adjustment pursuant to Section 18 hereof), at an exercise price
equal to the Fair Market Value of the Common Stock on the Date of Grant, on
June 30 of each year.

7. Restricted Stock. The Board or the Committee shall from time to time
determine the number of shares of Common Stock to be granted as Restricted
Stock; provided that no more than an aggregate amount of 225,000 shares of
Restricted Stock may be issued under the Plan (such limit being herein referred
to as the “Restricted Stock Cap”). Any shares of Restricted Stock that fail to
vest and are forfeited shall not count against the Restricted Stock Cap set
forth in the preceding sentence. The grant of Restricted Stock shall be
evidenced by Restricted Stock agreements containing such terms and provisions as
are approved by the Board or the Committee and executed on behalf of the Company
by an appropriate officer.

8. Date of Grant. The date of grant of an Option or Restricted Stock under the
Plan (the “Date of Grant”) shall be the date on which the Board or the Committee
grants an award of an Option or Restricted Stock or, if the Board or the
Committee so determines, the date specified by the Board or the Committee as the
date the award is to be effective. Notice of the grant shall be given to each
Participant to whom an Option or Restricted Stock is granted promptly after the
date of such grant.

9. Price. The exercise price for each share of Common Stock subject to an Option
(the “Exercise Price”) granted pursuant to Section 6 of the Plan shall be
determined by the Board or the Committee at the Date of Grant; provided,
however, that (a) the Exercise Price for any Option shall not be less than 100%
of the Fair Market Value of the Common Stock on the Date

 

4



--------------------------------------------------------------------------------

of Grant. If the Optionee owns on the Date of Grant more than 10 percent of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, as more fully described in Section 422(b)(6) of the
Code or any successor provision (such stockholder is referred to herein as a
“10-Percent Stockholder”), the Exercise Price for any Qualified Option granted
to such Optionee shall not be less than 110% of the Fair Market Value of the
Common Stock on the Date of Grant. The Board or the Committee in its discretion
may award shares of Restricted Stock under Section 7 of the Plan to Participants
without requiring the payment of cash consideration for such shares.

10. Vesting. (a) Subject to the provisions of this Plan, each Option and
Restricted Stock award under the Plan shall vest or be subject to forfeiture in
accordance with the provisions set forth in the applicable Option agreement or
Restricted Stock agreement. If no vesting provisions are set forth in an award
agreement, the award shall vest ratably over a three-year period.

(b) In addition to the vesting provisions contained in each Option and
Restricted Stock agreement, each Option and share of Restricted Stock granted
under the Plan shall also be subject to the following vesting provisions:

(i) Each unvested Option and share of Restricted Stock shall immediately vest in
full upon the death of the holder of such Option or Restricted Stock;

(ii) Each unvested Option and share of Restricted Stock shall immediately vest
in full upon any Change in Control;

(iii) Each unvested Option and share of Restricted Stock shall immediately vest
in full upon the permanent and total disability (as defined within the meaning
of Section 22(e)(3) of the Code) of the holder of such Option or Restricted
Stock; and

(iv) In the event of the Qualifying Retirement of a Participant, all unvested
Options and shares of Restricted Stock held by such Participant shall
automatically vest in full as of the effective date of such Participant’s
Qualifying Retirement.

11. Exercise. No Common Stock shall be delivered pursuant to any exercise of an
Option until payment in full of the exercise price therefore is received by the
Company. Such payment may be made in cash or its equivalent or, if permitted by
the Committee, (i) by exchanging shares of Common Stock owned by the Participant
for at least six months (or for such greater or lesser period as the Committee
may determine from time to time) and which are not the subject of any pledge or
other security interest, (ii) through an arrangement with a broker approved by
the Company whereby payment of the exercise price is accomplished with the
proceeds of the sale of Common Stock or (iii) by a combination of the foregoing,
provided that the combined value of all cash and cash equivalents and the Fair
Market Value of any such Common Stock so tendered to the Company, valued as of
the date of such tender, is at least equal to such exercise price of the portion
of the Option being exercised. Additionally, to the extent authorized by the
Committee (whether at or after the grant date), Options may be Net Exercised
subject to such terms and conditions as the Committee may from time to time
impose. The Company may not make a loan to a Participant to facilitate such
Participant’s exercise of any of his or her Options or payment of taxes. “Net
Exercised” means the exercise of an Option or any

 

5



--------------------------------------------------------------------------------

portion thereof by the delivery of the greatest number of whole shares of Common
Stock having a Fair Market Value on the date of exercise not in excess of the
difference between the aggregate Fair Market Value of the shares of Common Stock
subject to the Option (or the portion of such Option then being exercised) and
the aggregate exercise price for all such shares of Common Stock under the
Option (or the portion thereof then being exercised), with any fractional share
that would result from such equation to be payable in cash.

12. Expiration of Options. (a) No Option shall be exercisable at any time after
the expiration of ten (10) years from the Date of Grant; provided, however, that
if the Optionee with respect to a Qualified Option is a 10-Percent Stockholder
on the Date of Grant of such Qualified Option, then such Option shall not be
exercisable after the expiration of five (5) years from its Date of Grant.

(b) In addition, if an Optionee ceases to be an Employee or Non-Employee
Director of the Company or any Subsidiary for any reason, such Optionee’s vested
Options shall expire on the earlier of (1) the expiration date contained in the
corresponding Option Agreement, or (2) (a) 60 days following the date such
Optionee ceases to be an Employee or Non-Employee Director of the Company or any
Subsidiary, if such cessation of service is not due to the death, Qualifying
Retirement or permanent and total disability (within the meaning of
Section 22(e)(3) of the Code) of the Optionee, (b) 12 months following the date
such Optionee ceases to be an Employee or Non-Employee Director of the Company
or any Subsidiary, if such cessation of service is due to the death or permanent
and total disability (as defined above) of the Optionee, or (c) such later date
as may be set forth in the corresponding option agreement. Options held by an
Optionee who has retired pursuant to a Qualifying Retirement will remain
exercisable until the earlier of (i) the tenth anniversary of the date the
Option was granted, and (ii) the first anniversary of the Optionee’s death. Upon
the death of an Optionee, any vested Option exercisable on the date of death may
be exercised by the Optionee’s estate or by a person who acquires the right to
exercise such Option by bequest or inheritance or by reason of the death of the
Optionee, provided that such exercise occurs within the shorter of the remaining
option term of the Option and 12 months after the date of the Optionee’s death.
Notwithstanding the foregoing, Qualified Options may only be exercised during
the Participant’s lifetime, by the Participant.

(c) Notwithstanding any provision of this Plan or any Option Agreement to the
contrary, no Optionee may, under any circumstances, exercise a vested Option
following termination of employment if the Optionee is discharged due to the
Optionee’s willful or intentional fraud, embezzlement or other conduct seriously
detrimental to the Company or any Subsidiary. The determination of whether or
not an Optionee has been discharged for any of the reasons specified in the
preceding sentence will be made by the Committee or the Board.

13. Option Financing. Upon the exercise of any Option granted under the Plan,
the Company may, but shall not be required to, make financing available to the
Participant for the purchase of shares of Common Stock pursuant to such Option
on such terms as the Board or the Committee may specify.

14. Withholding of Taxes. The Board or the Committee shall make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of any taxes that the Company is required by any law or regulation of any
governmental authority to withhold in connection with any Option or Restricted
Stock including, but not limited to, withholding the

 

6



--------------------------------------------------------------------------------

issuance of all or any portion of the shares of Common Stock subject to such
Option or Restricted Stock until the Participant reimburses the Company for the
amount it is required to withhold with respect to such taxes, canceling any
portion of such issuance in an amount sufficient to reimburse the Company for
the amount it is required to withhold or taking any other action reasonably
required to satisfy the Company’s withholding obligation.

15. Conditions Upon Issuance of Shares. (a) The Company shall not be obligated
to sell or issue any shares upon the exercise of any Option granted under the
Plan or to deliver Restricted Stock unless the issuance and delivery of shares
complies with all provisions of applicable federal and state securities laws and
the requirements of any national exchange or trading system on which the Common
Stock is then listed or traded.

(b) As a condition to the exercise of an Option or the grant of Restricted
Stock, the Company may require the person exercising the Option or receiving the
grant of Restricted Stock to make such representations and warranties as may be
necessary to assure the availability of an exemption from the registration
requirements of applicable federal and state securities laws.

(c) The Company shall not be liable for refusing to sell or issue any shares
covered by any Option or for refusing to issue Restricted Stock if the Company
cannot obtain authority from the appropriate regulatory bodies deemed by the
Company to be necessary to sell or issue such shares in compliance with all
applicable federal and state securities laws and the requirements of any
national exchange or trading system on which the Common Stock is then listed or
traded. In addition, the Company shall have no obligation to any Participant,
express or implied, to list, register or otherwise qualify the shares of Common
Stock covered by any Option or Restricted Stock.

(d) No Participant will be, or will be deemed to be, a holder of any Common
Stock subject to an Option unless and until the Option is vested, and the
Participant has exercised the Option and paid the purchase price for the subject
shares of Common Stock. Options and shares of Restricted Stock that have not
fully vested shall be transferable only by will or the laws of descent and
distribution and Options shall be exercisable during the Participant’s lifetime
only by such Participant; provided, however, that the Participant may transfer
his or her Options and/or unvested Restricted Stock without consideration, to
(i) the spouse, children or grandchildren of the Participant (“Immediate Family
Members”), (ii) a trust or trusts, or to a guardian under the Uniform Gift to
Minors Act, for the exclusive benefit of such Immediate Family Members, or
(iii) a partnership or other entity in which such Immediate Family Members are
the only partners, provided that subsequent transfers of transferred Options or
unvested shares of Restricted Stock shall be prohibited except by will or the
laws of descent and distribution. Following transfer, any such Options and/or
unvested shares of Restricted Stock shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that, for purposes of each award agreement and the vesting and expiration
provisions thereof, the terms “Participant” and “Optionee” shall be deemed to
refer to the transferee (however, the events of termination of employment, if
any, set forth in the agreement and the obligation to pay withholding taxes
shall continue to apply to the transferor). Notwithstanding the foregoing,
Qualified Options shall be nontransferable except by will or the laws of descent
and distribution, and may only be exercisable during the Participant’s lifetime,
by the Participant.

 

7



--------------------------------------------------------------------------------

16. Restrictions on Shares. Shares of Common Stock issued pursuant to the Plan
may be subject to restrictions on transfer under applicable federal and state
securities laws. The Board may impose such additional restrictions on the
ownership and transfer of shares of Common Stock issued pursuant to the Plan as
it deems desirable; any such restrictions shall be set forth in any award
agreement entered into hereunder.

17. Modification of Awards. At any time and from time to time, the Board or the
Committee may execute an instrument providing for modification, extension or
renewal of any outstanding award, provided that no such modification, extension
or renewal shall (a) impair any award without the consent of the holder of the
award, or (b) decrease the exercise price of any Option without the consent of
the stockholders of the Company. Notwithstanding the foregoing, in the event of
a modification, extension or renewal of a Qualified Option, the Board or the
Committee may increase the exercise price of such Option if necessary to retain
the qualified status of such Option. Any amendment to the Plan shall apply to
all Options and shares of Restricted Stock outstanding at the time of such
amendment in addition to all awards granted thereafter, subject to the
limitations of clause (a) of the first sentence of this Section 17, but in no
event shall it apply to any Qualified Option if such action would cause the
Qualified Option to lose its tax-advantaged status.

18. Effect of Change in Common Stock Subject to the Plan. (a) Equity
Restructurings. If the outstanding shares of Common Stock are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through a non-reciprocal transaction between the
Company and its stockholders that causes the per share fair market value
underlying an Option or award or Restricted Stock to change, such as stock
dividend, stock split, spin-off, rights offering, recapitalization through a
large, non-recurring cash dividend, or other similar transaction, a
proportionate adjustment shall be made to the number or kind of shares or
securities allocated to Options or Restricted Stock awards that have been
granted prior to any such change. Any such adjustment in an outstanding Option
shall be made without change in the aggregate exercise price applicable to the
unexercised portion of such Option but with a corresponding adjustment in the
exercise price for each share of Common Stock or other unit of any security
covered by such Option.

(b) Reciprocal Transactions. The Board may, but shall not be obligated to, make
an appropriate and proportionate adjustment to an Option or Restricted Stock
award or to the exercise price of any outstanding Option or Restricted Stock
award, and/or grant an additional equity-based award to the holder of any
outstanding Award, to compensate for the diminution in the intrinsic value of
the shares of Common Stock resulting from any reciprocal transaction.

(c) Certain Unusual or Nonrecurring Events. In recognition of unusual or
nonrecurring events affecting the Company or its financial statements, or in
recognition of changes in applicable laws, regulations or accounting principles,
and, whenever the Board determines that adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, the Board may, using reasonable care, make
adjustments in the terms and conditions of, and the criteria included in,
Awards. In case of an Award designed to qualify for the Performance-Based
Exception (as defined in Code Section 409A), the Board will take care not to
make an adjustment that would disqualify the Award.

 

8



--------------------------------------------------------------------------------

(d) Fractional Shares and Notice. Fractional shares of Common Stock resulting
from any adjustment in Awards pursuant to this Section 18 may be settled in cash
or otherwise as the Board determines. The Company will give notice of any
adjustment to each Participant who holds an Award that has been adjusted and the
adjustment (whether or not such notice is given) will be effective and binding
for all Plan purposes.

19. Administration. (a) The Plan shall be administered by the Board or by a
committee of the Board comprised solely of two or more Non-Employee Directors
appointed by the Board who meet the independence standard established from time
to time by the New York Stock Exchange (the “Committee”). Options and Restricted
Stock may be granted under Sections 6 and 7, respectively, (i) by the Board as a
whole, or (ii) by majority agreement of the members of the Committee. Subject to
the limitations and qualifications set forth in this Plan, the Board or the
Committee shall determine the number of Options or shares of Restricted Stock to
be granted to each Participant, the number of shares subject to each Option or
Restricted Stock grant, the exercise price or prices of each Option, the vesting
and exercise period of each Option and the vesting and/or forfeiture provisions
relating to Restricted Stock, whether an Option may be exercised as to less than
all of the Common Stock subject thereto, and such other terms and conditions of
each Option or grant of Restricted Stock, if any, as are consistent with the
provisions of this Plan. To the extent permitted by applicable law (including
the Exchange Act and the Code), the Board or the Committee may at any given time
authorize an aggregate number of Options or shares of Restricted Stock to be
granted to eligible Employees, and then authorize one or more officers of the
Company (the “Authorized Officers”) to allocate such awards among eligible
Employees; provided that the Authorized Officers may not allocate awards to
themselves or other executive officers, and the terms of the awards, including
the Exercise Price (if any) must be established by the Board or the Committee.
Option agreements and Restricted Stock agreements, in the forms as approved by
the Board or the Committee, and containing such terms and conditions consistent
with the provisions of this Plan as are determined by the Board or the
Committee, may be executed on behalf of the Company by the Chairman of the
Board, the President or any Vice President of the Company. The Board or the
Committee shall have complete authority to construe, interpret and administer
the provisions of this Plan and the provisions of the Option agreements and
Restricted Stock agreements granted hereunder; to prescribe, amend and rescind
rules and regulations pertaining to this Plan; to suspend or discontinue this
Plan; and to make all other determinations necessary or deemed advisable in the
administration of the Plan. The determinations, interpretations and
constructions made by the Board or the Committee shall be final and conclusive.
No member of the Board or the Committee shall be liable for any action taken, or
failed to be taken, made in good faith relating to the Plan or any award
thereunder, and the members of the Board or the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including attorneys’ fees) arising therefrom to the fullest
extent permitted by law.

(b) Although the Board or the Committee may suspend or discontinue the Plan at
any time, all Qualified Options must be granted before February 24, 2007.

(c) Subject to any applicable requirements of Rule 16b-3 or of any national
exchange or trading system on which the Common Stock is then listed or traded,
and subject to the stockholder approval requirements of Sections 422 and
162(m)(4)(C) of the Code, the Board may amend any provision of this Plan in any
respect in its discretion.

 

9



--------------------------------------------------------------------------------

20. Continued Employment Not Presumed. Nothing in this Plan or any document
describing it nor the grant of any Option or Restricted Stock shall give any
Participant the right to continue in the employment of the Company or affect the
right of the Company to terminate the employment of any such person with or
without cause.

21. Liability of the Company. Neither the Company, its directors, officers or
employees or the Committee, nor any Subsidiary which is in existence or
hereafter comes into existence, shall be liable to any Participant or other
person if it is determined for any reason by the Internal Revenue Service or any
court having jurisdiction that any Qualified Option granted hereunder does not
qualify for tax treatment as an incentive stock option under Section 422 of the
Code.

22. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware and the United States, as applicable,
without reference to the conflict of laws provisions thereof.

23. Severability of Provisions. If any provision of this Plan is determined to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of the Plan, but such
invalid, illegal or unenforceable provision shall be fully severable, and the
Plan shall be construed and enforced as if such provision had never been
inserted herein.

Last Amended and Restated Effective March 8, 2012

 

10